1                                  UNITED STATES DISTRICT COURT

2                            FOR THE EASTERN DISTRICT OF CALIFORNIA

3
     FATEMEH SANIEFAR,                                       Case No. 1:17-cv-00823-LJO-BAM
4
                               Plaintiffs,                   ORDER GRANTING DEFENDANTS’
5                                                            MOTION FOR RECONSIDERATION
                        v.                                   AND REQUIRING ADDITIONAL
6                                                            SUPPLEMENTAL DISCLOSURES
     RONALD D. MOORE, et al.,                                (ECF NO. 188, 189)
7
                               Defendant.
8

9

10          The Court has received and reviewed the papers filed in connection with Defendants’ request for

11 reconsideration, ECF No. 189, including the underlying order issued by the magistrate judge, ECF No.

12 188, that is the subject of the request, as well as Plaintiff’s response, ECF No. 191, and the supplemental

13 declaration of Plaintiff’s counsel, ECF No. 198. In its August 15, 2019 Minute Order, ECF No. 196, the

14 Court expressed concerned that Plaintiff’s supplemental initial disclosures, ECF No. 185-3, simply has

15 listed every ADA defendant sued by Defendants, and then named those people as witnesses without

16 knowing anything else about their case(s).

17          In her supplemental declaration, Plaintiff’s counsel explains, generally, that she and co-counsel

18 are examining publicly available documents from the underlying ADA cases and determining from

19 those document reviews whether and how each underlying ADA lawsuit serves as evidence of

20 Defendants’ alleged racketeering activities:

21                 The FAC details the litigation activities of Defendants in support of
                   Plaintiff’s mail and wire fraud allegations which span from approximately
22                 2009 to the present and which, as of Plaintiff’s filing of her complaint,
                   included approximately 1,400 ADA lawsuits and several thousand
23                 witnesses including ADA defendants (and their attorneys) who are
                   potential witnesses in this matter. As a result of the breadth of Defendants’
24                 ten-year long ADA litigation activities that form the bases of the
                   allegations in the FAC, my colleagues and I have undertaken significant
25                 efforts in reviewing, evaluating and analyzing publicly available
                                                         1
1                   information, including that displayed on the Court’s PACER system, for
                    the purpose of reducing the potential pool of thousands of witnesses and to
2                   make trial of this matter more manageable.

3                   Throughout the course of preparing for, and prosecuting, this RICO
                    action, I (and my colleagues) have downloaded several hundred ADA
4                   complaints filed by Defendants, conducted a detailed review and
                    analyzation of each complaint (and associated case and docket) and
5                   prepared notes and charts for each which serve to evidence Defendants’
                    racketeering. I estimate that my colleagues and I have spent hundreds of
6                   hours performing these tasks. Should the Court require additional details
                    of the specifics of the work performed by counsel for Plaintiff, which I
7                   believe constitute work-product, I would respectfully request such details
                    be provided to the Court in camera.
8
     ECF No. 196 at ¶¶ 6-7.
9
            While the Court will take counsel, an officer of the Court, at her word that a great deal of time
10
     has been spent reviewing the relationship between each underlying ADA action and the claims in this
11
     case, this still does not solve the underlying problem: that stapling a phone book to the designation of
12
     witnesses circumvents the right the Defendants have to discovery. The Court finds that the practical
13
     effect of Plaintiff’s generic disclosure is to give no usable answer, as an in camera submission about the
14
     work provided amounts to no additional information available to Defendants.
15
            Notably, it is not inherently obvious how the named witnesses (defendants in underlying ADA
16
     actions) will contribute evidence to support Plaintiff’s racketeering allegations, which, among other
17
     things, involve allegations that Defendants: (1) based ADA lawsuits on the false allegation that Ronald
18
     Moore is disabled; (2) premised standing in those lawsuits on the false allegation that Ronald Moore
19
     visited the establishments in question; and (3) supplemented allegations in those lawsuits with
20
     information gained through covert inspection of the premises by persons other than the named plaintiff.
21
     Plaintiff’s conclusory disclosure that “the individuals listed below may be used by Plaintiff to prove
22
     Defendants’ fraud in the filing and prosecution of manufactured ADA claims against California
23
     businesses, business and property owners, and business and property managers,” is insufficient. Viewed
24
     in the context of the entire case, more is required. Sender v. Mann, 225 F.R.D. 645, 651 (D. Colo. 2004)
25

                                                          2
1    (disclosure must be “reasonable under the circumstances, focusing on the facts that are alleged with

2    particularity in the pleadings”) (internal quotation omitted); see also Am. Family Mut. Ins. Co. v. Kline,

3    No. 4:10-CV-00321-RP-RAW, 2011 WL 13232555, at *2 (S.D. Iowa Apr. 21, 2011) (“A subject

4    description which says, in substance, the witnesses have knowledge of everything about the claims and

5    defenses . . . does not, in the Court’s judgment, fairly comply with the rule.”). The Court is also mindful

6    of the practical implications of such a generic disclosure:

7                   Constrained by the numerical limit on depositions imposed under Rule
                    30(a)(2) and by proportionality factors expressly incorporated in Fed. R.
8                   Civ. P. 26(b)(1), opposing counsel is confronted with a real dilemma if the
                    mere mention of an individual’s name during a deposition discharges a
9                   party’s disclosure and supplementation obligations. A risk-averse party
                    must either expend time and money taking a deposition that could prove
10                  worthless, or risk surprise at trial. Cf. Sender, 225 F.R.D. at 656 (Rule
                    26(e) “disclosures must be sufficiently detailed to allow [the opposing
11                  party] to make intelligent decisions regarding how [it] will efficiently use
                    the limited number of depositions permitted under the Rule 16 scheduling
12                  order”).

13 Poitra v. Sch. Dist. No. 1 in the Cty. of Denver, 311 F.R.D. 659, 667 (D. Colo. 2015).

14          Accordingly, Defendants’ motion for reconsideration is GRANTED. Plaintiff shall supplement

15 her initial disclosures within fourteen (14) days to provide a reasonable explanation as to how the named

16 witnesses are connected to the claims in their case. The Court will not at this time dictate or attempt to

17 predict what might be “reasonable,” in light of the information in Plaintiff’s possession. However,

18 failure to respond appropriately and timely risks Plaintiff having no witnesses at all, or only those

19 witnesses for whom Plaintiff substantially responds to this requirement. This order is not intended to

20 preclude the possibility that any disclosures Plaintiff plans to make in connection with the up-coming

21 hearing on the pending discovery dispute will address (and therefore moot) the above concern.

22 IT IS SO ORDERED.

23      Dated:     August 23, 2019                            /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
24

25

                                                          3
